Citation Nr: 0803632	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
intervertebral disc syndrome of the lumbar spine, prior to 
September 6, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome of the lumbar spine, from 
September 6, 2006, forward.

3.  Entitlement to a compensable evaluation for degenerative 
arthritis of the thoracic spine, prior to January 28, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the thoracic spine, from January 
28, 2004, forward.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1982 to June 
1995.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decisions by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2003, the RO denied 
entitlement to a rating in excess of 20 percent for 
degenerative changes due to osteoarthritis of the upper 
lumbar and lower thoracic spine.  In April 2003, the RO 
recharacterized the veteran's back disorder as two separate 
disabilities - Scheurmann's disease of the lumbar spine with 
congenital abnormalities, rated as 20 percent disabling; and 
Scheurmann's disease of the thoracic spine with congenital 
abnormalities and disc disease at T10-L1, rated as 
noncompensable.   

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned.  The Board remanded the case in 
September 2005 for procedural and evidentiary considerations, 
and the action requested by that remand was accomplished to 
the extent possible.  

An October 2007 rating decision again recharacterized the 
veteran's disabilities as intervertebral disc syndrome of the 
lumbar spine and degenerative arthritis of the thoracic 
spine.  The RO assigned a 40 percent rating for the lumbar 
spine, effective 



from September 6, 2006, and a 10 percent rating for the 
thoracic spine, effective from January 28, 2004.  

As was noted in the Board's September 2005, the veteran has 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.  This matter is again referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 28, 2004, the veteran's intervertebral 
disc syndrome of the lumbar spine was manifested by no more 
than a moderate limitation of motion with forward flexion at 
worst to 65 degrees, but not by severe lumbosacral strain or 
severe intervertebral disc syndrome, or incapacitating 
episodes of four or more weeks in duration over the previous 
year.

2.  Since January 28, 2004, the veteran's intervertebral disc 
syndrome of the lumbar spine has been manifested by severe 
limitation of motion, but not by pronounced intervertebral 
disc syndrome, or incapacitating episodes of six or more 
weeks in duration over the previous year.

3.  Prior to January 28, 2004, the veteran's degenerative 
arthritis of the thoracic spine was manifested by mild 
arthritis with moderate limitation of motion and pain.

4.  Since January 28, 2004, the veteran's degenerative 
arthritis of the thoracic spine has been manifested by mild 
arthritis with moderate limitation of motion and pain.


CONCLUSIONS OF LAW

1.  Prior to January 28, 2004, the criteria for a disability 
rating in excess of 20 percent for intervertebral disc 
syndrome of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (2003), 5235-5243 (effective September 
26, 2003).

2.  Between January 28, 2004 and September 6, 2006, the 
criteria for a 40 percent, but not greater, rating for 
intervertebral disc syndrome of the lumbar spine have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2003), 5235-
5243 (effective September 26, 2003).

3.  Since September 6, 2006, the criteria for a disability 
rating in excess of 40 percent for intervertebral disc 
syndrome of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (2003), 5235-5243 (effective September 
26, 2003).

4.  Prior to January 28, 2004, the criteria for a 10 percent, 
but not greater, rating for degenerative arthritis of the 
thoracic spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5291, 5293 (2003), 5235-5243 (effective September 26, 2003).

5.  Since January 28, 2004, the criteria for a disability 
rating in excess of 10 percent for degenerative arthritis of 
the thoracic spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5291, 5293 (2003), 5235-5243 (effective September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, an August 2002 
letter advised the veteran of the evidence necessary to 
substantiate his claims for increased ratings and the 
respective obligations of the veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claims were thereafter denied in rating 
decisions in January and April 2003.  Additional VCAA notice 
was provided in a July 2006 letter, which provided notice on 
the issues of establishing a disability rating and effective 
date of award.  Thereafter, a June 2007 supplemental 
statement of the case readjudicated the claims.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and private treatment records.  The Board further 
notes that the veteran has been provided with the applicable 
law and regulations, and there is no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Increased Ratings

Background

Service connection was granted for low-mid back disability by 
a December 1995 rating decision, at which time a 20 percent 
rating was assigned, effective July 1, 1995, for recurring 
attacks of moderate intervertebral disc syndrome under former 
Diagnostic Code 5293.  A February 1998 rating action found 
that the December 1995 rating action had assigned a 10 
percent rating for thoracic spine osteoarthritis and a 10 
percent rating for lumbar spine osteoarthritis with disc 
disease, and further determined that a higher rating was not 
warranted for either disability under the applicable rating 
criteria.  The veteran filed a claim for increased rating in 
May 2002.

VA spine examination in September 2002 revealed that the 
veteran had an amputation of the right lower leg due to a 
nonhealed fracture several years earlier, and that with the 
prosthesis, his right leg was shorter than the left.  The 
difference would vary because of swelling of the leg stump 
and put strain on his lower back.  The back pain was 
described as constant, 5 on a scale of 10.  He took Vicodin 
in the morning and evening for the pain.  The pain radiated 
into his shoulders and arms.  He denied that any pain 
radiated to his hips or legs.  He was currently unemployed 
and had not worked for one and a half years.  Examination of 
the back revealed no pain to palpation, rotation to 55 
degrees bilaterally, lateral flexion to 18 degrees on the 
left and 20 degrees on the right, flexion to 65 degrees with 
his hands on his thighs, and extension to 12 degrees.  

VA x-rays of the thoracic spine were interpreted to reveal an 
impression of moderate changes of thoracic spondylosis and 
slight levoscoliosis.  X-rays of the lumbosacral spine 
revealed six lumbar-type vertebrae, which was noted to be an 
anomaly and believed to be due to lumbarization of the first 
sacral segment, moderately exaggerated lordotic curve of the 
lumbosacral spine, minor changes of lumbar spondylosis, minor 
amount of atherosclerotic calcification of the abdominal 
aorta, and postsurgical changes involving the left side of 
the abdomen.  The overall impression was moderate loss of 
active range of motion seen on physical examination, but 
discrepancy noted in active back flexion versus the seated 
straight leg raise, and x-ray findings of minor to moderate 
degenerative changes in the thoracic and lumbar spine.

A January 2003 rating decision considered the veteran's back 
disability as having always been rated 20 percent for both 
thoracic and lumbar disability and continued the rating, 
finding that recent examination results demonstrated 
limitation of motion that was not more than moderate under 
former Diagnostic Code 5292, and that his symptoms were not 
productive of more than recurring attacks of moderate 
intervertebral disc syndrome under former Diagnostic Code 
5293.  The RO also found that the veteran's disability was 
not manifested by sufficiently frequent and extended 
incapacitating episodes to warrant a higher rating under the 
criteria for spine injuries, effective in August 2002.  

The record reflects that the veteran obtained a continuation 
of his Social Security Administration (SSA) disability 
benefits relating primarily to his right lower leg 
amputation.  There is mention of the veteran's report of 
increased back pain in the findings of fact and analysis of 
evidence in the SSA decision to award benefits, but the 
records from the veteran's SSA records do not reflect 
additional records relating to the veteran's back complaints 
(except for an older August 1998 record that noted that the 
veteran had no complaints with respect to the thoracolumbar 
spine).  

The April 2003 statement of the case then once again 
separated the veteran's back disability into disabilities of 
the lumbar and thoracic spine, continuing a 20 percent rating 
for lumbar spine Scheuermann's disease with congenital 
defects under former Diagnostic Code 5292 for moderate 
limitation of motion of the lumbar spine, and a 
noncompensable rating for thoracic spine Scheuermann's 
disease with congenital defects and disc disease at T10-L1.  
The RO specifically found that the evidence did not show loss 
of motion or attacks of intervertebral disc syndrome related 
to the thoracic spine.  

At a hearing at the RO in November 2003, the veteran 
testified that he was dissatisfied with his VA examinations 
of his back disability and that his disability was manifested 
by symptoms that justified a higher rating.  He also provided 
additional evidence in support of his claim consisting of 
articles regarding back conditions and the affect of limping 
on back pain, and additional private and VA treatment 
records.

May 2003 private computed tomography (CT) of the back 
revealed moderate degenerative disc changes at L5-S1 and L4-
5, mild degenerative disc changes likely present at L2-3, and 
moderate to prominent degenerative disc changes at T12-L1.  
There appeared to be moderate canal stenosis likely due to 
ligamentous and facet hypertrophy, and posterior disc bulge 
at L4-5.  A similar stenosis was likely present at L3-4 for 
the same reasons.  Mild canal stenosis appeared to be present 
at L2-3 due to bilateral ligamentous and facet hypertrophy.  
Hypertrophic changes of the facets at L2-3, L3-4, and L4-5 
were of moderate to prominent degree.  

VA treatment records from October 2003 reflect that the 
veteran was to be fitted with a new prosthesis.  It was also 
noted that following his amputation, the veteran had 
continued to be a very active individual, spending a 
considerable amount of time hunting and fishing, and clearing 
some land to build a new home for himself.  In November 2003, 
it was noted that the veteran was fitted with a new 
prosthesis.

VA general medical examination in January 2004 revealed that 
the veteran reported pain in his mid back (thoracic) and low 
back.  Lumbar pain averaged 6-7/10 and thoracic back pain 
averaged 4-5/10.  Pain would increase with activity to 8/10 
and 10/10, respectively.  He indicated that he spent most of 
the day and night in bed, and was only out of bed about four 
hours a day.  The veteran also noted that there had been 
several new prostheses, including one in November 2003, 
because of shrinkage of the stump.  The veteran asserted that 
his back pain had worsened since his right ankle fracture and 
right below-knee amputation.  The veteran felt that he was 
incapacitated at all times, every day, because of the pain in 
his low back and in his lower thoracic back.  He spent 
approximately 20 hours a day in bed.  The veteran also 
indicated that he got muscle spasms in his lumbar back on a 
daily basis.  The veteran gave no symptoms of sciatica or 
radiculopathy to either lower extremity.  The maximum 
distance he believed he could walk was approximately one 
block (100 yards).  He also had increasing difficulty 
dressing himself in the morning because of increased pain in 
the lower thoracic and lumbar back.  He also reported that he 
used a cane on a frequent basis but did not have it with him 
at the time of this examination.  

Physical examination revealed that the veteran did not 
grimace while seated, and frequently changed positions 
related to back pain while seated.  He estimated his thoracic 
and lumbar back pain as 5-6/10.  When the veteran stood, he 
used the arms of the armchair and shifted his weight to the 
left.  There was grimacing and he indicated there was 
increased pain his low back (lumbar).  The pain increased to 
7/10.  The examiner noted that when the veteran walked in the 
hall, he did not use any cane or other walking aid, but did 
have a moderate right limp.  When walking in the hall, the 
veteran estimated his lumbar and thoracic back pain at 7/10.  
The veteran had no difficulty taking off his left shoe or 
sock.

Examination of the thoracic and lumbar spine revealed 
tenderness in the midline of the mid and lower thoracic spine 
and in the lumbar spine.  There was also tenderness in the 
paraspinous muscles starting in the mid thoracic spine, and 
extending through the thoracic and lumbar spine paraspinous 
muscles.  There was increased tone but no muscle spasms.  
Thoracolumbar motion was tested in the seated position with 
the left hip flexed maximally to approximately 100 degrees.  
There was significant reduction of back flexion, with only 20 
degrees in the thoracolumbar back (it was noted that normal 
was in the range of 50 degrees).  The painful arc of back 
flexion was between 0 and 20 degrees of flexion, with testing 
done in the seated position.  When the T-L back flexion was 
tested in the standing position, he had limited back flexion 
to only 50 degrees and a painful arc of flexion between 0 and 
50 degrees.  He was unable to forward flexion twice in the 
standing position and three times in the seated position.  
Back extension was limited to only 10 degrees.  There was 
increased lumbar back pain, with the painful arc of extension 
between 0 and 10 degrees.  Lateral flexion in the seated 
position was limited to 30 degrees on the right and 15 
degrees on the left.  There was grimacing with left lateral 
flexion and increased lumbar and lower thoracic pain with 
painful arc between 10 degrees and 15 degrees of lateral 
flexion to the left.  Right rotation in the seated position 
was nearly normal at 40 degrees.  Left rotation was decreased 
to 30 degrees and there was grimacing and pain between 20 and 
30 degrees of rotation to the left.  The examiner did not 
notice additional loss of range of motion due to pain, but 
also stated that there was an additional loss of 10 degrees 
of flexion. He noted a painful arc of motion, weakened 
movement, and fatigability, but did not observe 
incoordination.

Neurological examination revealed no sciatic notch tenderness 
and in the seated position, the veteran experienced low back 
pain without sciatica.  There was 60 degrees of straight leg 
raising on the left and 65 degrees on the right.  Knee flexes 
were 2/3 bilaterally.  On the left, ankle reflex was 1-/3.  
With the veteran standing and wearing his below-knee 
amputation prosthesis, his pelvis was level and there was no 
apparent leg length inequality.  The impression was worsening 
of the degenerative disc disease (DDD) and degenerative 
arthritis in the lower thoracic and in the lumbosacral spine, 
with low T-spine scoliosis secondary to DDD/degenerative 
joint disease (DJD).  It was the opinion of the examiner that 
the functional impairment of the thoracic and lumbar spine 
was moderately severe, and that he had significant (severe) 
functional impairment of the lower thoracic and lumbosacral 
spine.  The examiner further commented that the veteran had a 
moderate limp related to this amputation.  X-rays of the back 
were interpreted to reveal an impression of complete 
lumbarization of the S1 sacral segment, moderate narrowing of 
the disc space at L2-3 with early narrowing noted at L1-2, 
which could be related to remote trauma or congenital in 
nature, and a slight irregularity of the inferior endplate of 
L1 with a Schmorl's node seen in L2 and in the inferior 
vertebral end plate of T12.  These findings were found to be 
somewhat suggestive of Schleuermann's disease, and 
hypertrophic facet joint changes at the L5 lumbarized S1 
segment and at the S1-2 level.  

VA treatment records from June 2004 reflect a consultant's 
belief that while the veteran's DJD of the thoracic and 
lumbar spine did not have anything that was operable, there 
was moderate to severe disease in the thoracic spine and 
severe disease in the lumbar spine.  Currently, the veteran 
was unemployed but was in the process of building a 5000 
square foot red cedar log home.  Considering the severe 
nature of the veteran's DJD in his low back, the examiner was 
inclined to continue his hydrocodone.  In December 2004, the 
veteran indicated that he needed a new prosthesis.  

At a hearing before the Board in May 2005, the veteran 
testified that his symptoms warranted a higher rating, noting 
that he had pain radiating into his shoulders and there were 
episodes that required him to stay in bed (transcript (T.) at 
pp. 5-8).  In the winter, the veteran was less active, and 
there were fewer episodes (T. at p. 8).  In the summer, 
approximately every third week, he would spend a day in bed 
(T. at p. 8).  Thereafter, every three months he would be in 
bed a couple of days straight (T. at p. 8).  Following one 
episode in the fall of 2004, he sought medical care at VA, 
and received muscle relaxers, some physical therapy, and 
spent close to a week in bed (T. at pp. 8-9).  

VA treatment records from September 2005 reflect that the 
veteran reported that he had been using more Vicodin than 
usual and continued to have complaints of constant pain.  He 
also reported that his level of activity had increased as he 
wanted to finish the house he was building before it got too 
cold.  The decision was made to place the veteran on a more 
long-acting narcotic.  In November 2005, the veteran reported 
that the hydrocodone worked better for him than the 
methadone.  

VA spine examination in September 2006 revealed that the 
veteran was not currently employed.  The veteran continued to 
have worsening mid and low back pain, and he reportedly spent 
18 to 20 hours per day in bed due to pain.  He also stated 
that the mid and low back pain often radiated "to the 
shoulders and maybe to the hips, mostly on the left."  He 
reported the frequent use of a lumbar support.  Physical 
examination revealed that range of motion testing was quite 
difficult since the veteran was on crutches and without his 
right leg prosthesis.  With support of his crutches on the 
handholds, the veteran was able to anteriorly flex to 30 
degrees, posteriorly extend to only 0 degrees, rotate 20 
degrees bilaterally, and laterally flex to 10 degrees, 
bilaterally.  Pain was noted with all motion attempted and 
worsened significantly with early repetitions.  The veteran 
also had significant decrease in endurance secondary to pain 
and loss of strength due to severe deconditioning.  X-rays of 
the thoracolumbar spine in 2004 were noted to reveal 
osteoarthritis and DJD but not Scheuermann's disease.  X-rays 
obtained in conjunction with current examination were found 
to be much the same as the 2004 x-rays, with Schmorl's nodes 
in the inferior vertebral endplates of L1, L2, T1, T10, T11, 
and T12.  Alignment and bone density were normal, and there 
was no evidence of ununited epiphysis or of kyphosis.  The 
veteran had a transitional lumbosacral vertebra due to 
incomplete fusion of the first sacral segment to the body of 
the sacrum.  Spinous and transverse processes were intact as 
were the pedicles and pars joints of the L5-S1 level.  There 
were degenerative changes of the epiphyseal joints of the L5-
S1 level and of the right epiphyseal joint of the 
transitional lumbosacral segment with the body of the sacrum.  
Thoracic spine x-rays demonstrated minor changes of 
spondylosis.  

The final overall diagnosis was osteoarthritis and DJD of the 
lower thoracic and lumbar spine with decreased and painful 
motion, loss of strength and endurance secondary to pain and 
significant deconditioning.  The examiner commented that the 
veteran had chronic pain without spontaneous flare-ups, and 
there was no radiographic evidence of Scheuermann's disease 
of the thoracic or lumbar spine.  In summary, the examiner 
stated that there was an increase in pain, loss of motion, 
and a very direct loss of endurance and strength due to 
deconditioning.  There was little change in x-rays between 
2004 and 2006.  In the examiner's opinion, the veteran's 
osteoarthritis and DJD of the thoracolumbar spine had been 
aggravated by his nonservice-connected right below-knee 
amputation with significant change in gait and by near 
chronic inactivity with 18 to 20 hours in bed on a daily 
basis with resultant disuse deconditioning of the musculature 
of both lower extremities.  

An October 2007 rating decision increased the rating for the 
veteran's intervertebral disc syndrome of the lumbar spine to 
40 percent, effective from September 6, 2006, and assigned a 
10 percent rating for degenerative arthritis of the thoracic 
spine, effective from January 28, 2004.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

As was previously noted, service connection was granted for 
low-mid back disability by a December 1995 rating decision, 
at which time a 20 percent rating was assigned, effective 
July 1, 1995, for recurring attacks of moderate 
intervertebral disc syndrome under former Diagnostic Code 
5293.  A February 1998 rating action found that the December 
1995 rating action had assigned a 10 percent rating for 
thoracic spine osteoarthritis and a 10 percent rating for 
lumbar spine osteoarthritis with disc disease, and further 
determined that a higher rating was not warranted for either 
disability under the applicable rating criteria.  The veteran 
then subsequently filed a claim for increased rating in May 
2002.  Most recently, an October 2007 rating decision 
increased the rating for the veteran's intervertebral disc 
syndrome of the lumbar spine to 40 percent, effective from 
September 6, 2006, based on September 2006 examination 
findings of 30 degrees of flexion pursuant to the "new" 
rating criteria for the spine, and assigned a 10 percent 
rating for degenerative arthritis of the thoracic spine based 
on findings of arthritis with noncompensable limitation of 
motion under Diagnostic Code 5003-5242, effective from 
January 28, 2004.  

The Board is in agreement with the application of the above-
noted criteria, but finds that with the exception of a period 
between January 28, 2004 and September 6, 2006 with respect 
to his lumbar disability, and the period prior to January 28, 
2004 with respect to his thoracic disability, these and other 
applicable criteria do not provide a basis for an increased 
rating.

With respect to the veteran's claims for increased rating, 
the Board is mindful of the fact that it will be necessary to 
consider former Diagnostic Codes 5291, 5292, 5293, and 5295, 
the Codes for arthritis, and the criteria arising out of 
revisions to the Codes related to spine disabilities 
effective in and after September 2002.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court also determined that if a 
claimant is already receiving the maximum disability rating 
available, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.

As was noted earlier, with the exception of a period between 
January 28, 2004 and September 6, 2006, with respect to the 
lumbar disability, and the period prior to January 28, 2004, 
with respect to the thoracic disability, the Board finds that 
neither the former nor current applicable rating criteria 
provide any basis for higher ratings.  


Application of Former Diagnostic Criteria and Arthritis Codes 
Prior to January 28, 2004 

The limitation of back motion noted on VA examination in 
September 2002 demonstrated not worse than 65 degrees of 
flexion and 12 degrees of extension, which the Board finds 
consistent with at most moderate limitation of thoracic and 
lumbar motion under former Codes 5291 and 5292, respectively.  
The Board does not find that such limitation is consistent 
with severe limitation of lumbar motion, so as to warrant a 
40 percent rating under Diagnostic Code 5292, and in an 
October 2002 addendum, the VA examiner described the loss of 
active range of motion as moderate.  However, while such 
findings do not permit the Board to assign a rating in excess 
of 20 percent for the veteran's lumbar spine disability prior 
to January 28, 2004, such findings of moderate limitation of 
motion of the back (the Board is unable to discern whether 
these findings pertain to the thoracic spine and thus must 
give the veteran the benefit of the doubt) do permit the 
Board to assign a 10 percent rating for the veteran's 
thoracic spine degenerative arthritis for the period prior to 
January 28, 2004.  The Board would further point out that 
even if it did not find sufficient evidence of compensable 
limitation of motion of the thoracic spine in September 2002, 
any limitation of motion coupled with x-ray findings of 
arthritis would be sufficient to justify a 10 percent rating.  
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  

Prior to examination on January 28, 2004, with the exception 
of some narrowing or irregularity of joint space noted in x-
rays from September of 2002 and May of 2003, there were 
little or no complaints or findings of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, so as to warrant a 40 percent rating prior to January 
28, 2004 under Diagnostic Code 5295.  Indeed, he demonstrated 
forward flexion to 65 degrees and lateral flexion to 18 and 
20 degrees on examination in September 2002.  Additionally, 
VA treatment records from October 2003 reflect that following 
his amputation, the veteran had continued to be a very active 
individual, spending a considerable amount of time hunting 
and fishing, and clearing some land to build a new home for 
himself.  

The Board also notes that painful motion is contemplated in 
the newly assigned 10 percent rating for degenerative 
arthritis of the thoracic spine prior to January 28, 2004, 
and by the currently assigned 20 percent rating for lumbar 
disability for this period under the former Diagnostic Code 
5292 and/or 5295, with flexion of 65 degrees and no evidence 
of muscle spasm.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It should also be noted that 
the newly assigned 10 percent rating for the thoracic 
disability prior to January 28, 2004 is the highest rating 
available for limitation of motion of the dorsal spine under 
former Diagnostic Code 5291, and it is therefore not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
even applicable.  See Johnston, supra.  

Additionally, prior to January 28, 2004, a rating of 40 
percent under the former Diagnostic Code 5293 is not 
warranted with respect to either the lumbar or thoracic spine 
disability.  A 40 percent rating requires severe recurring 
attacks with intermittent relief and a 20 percent rating 
requires moderate intervertebral disc syndrome with recurring 
attacks; however, on examination in September 2002, while the 
veteran complained of pain radiating to his shoulders and 
arms, the examiner did not note any relevant clinical 
findings or relate this to his service-connected disability, 
the veteran did not report any radiating symptoms in the hips 
and legs, and x-ray findings demonstrated only minor to 
moderate degenerative changes in the thoracic and lumbar 
spine.  Deep tendon reflexes were 1+ in the knees, and 
straight leg lift in the left leg elicited only minimal back 
response.  Strength of the biceps and grips were strong and 
equal.  The preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent for the 
lumbar spine and in excess of 10 percent for the thoracic 
spine under all applicable diagnostic codes.  


Application of Former Diagnostic Criteria and Arthritis Codes 
after January 28, 2004

With respect to the evidence in and after January 2004, the 
Board finds that the evidence permits the assignment of a 40 
percent rating for severe limitation of the lumbar spine 
under former Diagnostic Code 5292 for the period of January 
28, 2004 to September 6, 2006, but otherwise would not permit 
the assignment of any higher ratings.  More specifically, the 
Board has carefully examined the results of the VA 
examination on January 28, 2004 and concludes that findings 
of flexion limited to 50 degrees with pain exhibited 
throughout the entire arc, with an additional loss of 10 
degrees with weakened movement and excess fatigability and 
diagnosis of severe functional impairment of the lumbar 
spine, warrant the assignment of a 40 percent rating for 
severe limitation of lumbar motion for the period of January 
28, 2004 to September 6, 2006.  See 38 C.F.R. §§ 4.40, 4.45, 
DeLuca, supra.  However, the veteran's 10 percent rating for 
thoracic spine arthritis continues to be the highest rating 
available, as 10 percent is the maximum rating for limited 
motion of the thoracic spine under former Diagnostic Code 
5291, and the evidence in and after January 2004 continues to 
be devoid of relevant neurological clinical findings of 
disability referable to the veteran's thoracic spine so as to 
warranted a higher rating under Diagnostic Code 5293.  
Similarly, the 40 percent rating for intervertebral disc 
syndrome of the lumbar spine is the highest rating available 
under former Diagnostic Codes 5292 and 5295.  A 60 percent 
rating under Diagnostic Code 5293 required evidence of 
pronounced intervertebral disc syndrome demonstrated by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Here, the evidence does not demonstrate sciatica (claimed but 
not clinically confirmed), muscle spasm (claimed but not 
clinically confirmed), absent ankle jerk on the left, or 
other neurological symptoms appropriate to the site of the 
diseased discs.  On VA examination in January 2004, the VA 
examiner specifically reported that there was no muscle spasm 
and no sciatica.  No numbness or weakness was noted in the 
left lower extremity, and left ankle reflex was 1-/3.  The 
preponderance of the evidence is against entitlement to a 
rating in excess of 40 percent for the lumbar spine and in 
excess of 10 percent for the thoracic spine under all 
applicable diagnostic codes.  


Entitlement to Higher Ratings under the New Rating Criteria 
for the Spine

Having established that the veteran is not entitled to more 
than a 10 percent rating for degenerative arthritis of the 
thoracic spine and a 40 percent rating for intervertebral 
disc syndrome under the arthritis Codes and former Diagnostic 
Codes 5291, 5292, 5293 and 5295, the Board will further 
examine whether any of the revisions to the rating criteria 
for the spine entitle the veteran to higher ratings.  

Here, there is no medical evidence of incapacitating episodes 
that have been shown to require periods of bed rest 
prescribed and treated by a physician.  The Board notes that 
as of January 28, 2004, the veteran has maintained that he 
was required to stay in his bed at the rate of 20 hours a day 
as a result of pain; however, in June 2004, the veteran 
reported that he continued to be in the process of building a 
new home, in May 2005, he testified to several days and one 
week of incapacitation consistent with not more than 
approximately two weeks worth of incapacitation.  In any 
event, the regulations clearly establish that the bed rest be 
prescribed and treated by a physician, and with he exception 
of a one week period described by the veteran at the time of 
his hearing before the Board in May 2005, there is no 
evidence of any other bed rest that has been made necessary 
by virtue of the veteran's thoracic and/or lumbar spine 
disability and prescribed by a physician.  The veteran's 
orthopedic disability in the lumbar and thoracic spine may be 
assessed at 40 and 10 percent disabling, respectively, based 
on limitation of motion that is mechanical in nature.  
However, while there is diagnostic evidence of disc disease, 
there are no objective clinical findings of neurological 
impairment to match the veteran's complaints, as discussed 
above.  Thus, the Board finds there is no basis to assign a 
separate, compensable rating for impairment of any nerve.    

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, higher ratings would still not be warranted.  More 
specifically, a higher rating would be permitted for 
ankylosis of the entire thoracolumbar spine, which has never 
been shown, or forward flexion of the thoracolumbar spine to 
30 degrees or less, which was not demonstrated until VA 
examination in September 2006.  The Board also notes that the 
veteran's 40 percent rating for limitation of lumbar motion 
is the highest rating available for thoracolumbar limitation 
of motion, and for the same reasons set forth above, there 
would be no basis to assign a higher rating for pain.  See 
Johnston, supra.  The Board would also point out that the 
veteran has one compensable rating based on thoracic spine 
limitation of motion and one for lumbar spine limitation of 
motion, and that both are now rated together as the 
thoracolumbar spine under the new rating criteria which would 
seem to make separate ratings impermissible as prohibited 
pyramiding under 38 C.F.R. § 4.14.  However, to the extent 
that arthritis is separately diagnosed as part of the 
veteran's thoracic spine disability, the Board will permit 
the continuation of a separate 10 percent rating for thoracic 
spine arthritis under Diagnostic Code 5003-5291.




Again, the preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent for the 
lumbar spine and in excess of 10 percent for the thoracic 
spine under all applicable diagnostic codes.  


ORDER

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbar spine prior to 
January 28, 2004, is denied.  

Entitlement to a 40 percent, but not greater, rating for 
intervertebral disc syndrome of the lumbar spine for the 
period of January 28, 2004 to September 6, 2006, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.  

Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome of the lumbar spine after 
September 6, 2006, is denied.  

Entitlement to a 10 percent, but not greater, rating for 
degenerative arthritis of the thoracic spine for the period 
prior to January 28, 2004, is granted, subject to the 
regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine after January 
28, 2004, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


